

117 HRES 474 IH: Condemning and censuring Representative Alexandria Ocasio-Cortez of New York, Representative Rashida Tlaib of Michigan, Representative Ilhan Omar of Minnesota, and Representative Ayanna Pressley of Massachusetts for defending foreign terrorist organizations and inciting anti-Semitic attacks across the United States.
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 474IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. Waltz (for himself, Mr. Banks, Ms. Tenney, Mrs. Cammack, Mr. Gibbs, Mr. Duncan, Mr. Dunn, Mr. Harris, Mrs. Hartzler, Mr. Webster of Florida, Mr. Rutherford, Mrs. Hinson, Mr. Mullin, Mr. Reschenthaler, Mrs. Lesko, Mr. Katko, and Mr. Nehls) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONCondemning and censuring Representative Alexandria Ocasio-Cortez of New York, Representative Rashida Tlaib of Michigan, Representative Ilhan Omar of Minnesota, and Representative Ayanna Pressley of Massachusetts for defending foreign terrorist organizations and inciting anti-Semitic attacks across the United States.Whereas the State of Israel is a key ally and a strategic partner of the United States;Whereas since Israel’s founding in 1948, Congress has repeatedly expressed our Nation’s unwavering commitment to the security of Israel;Whereas as a sovereign country, Israel has the right and responsibility to protect itself and its citizens from all forms of terrorism;Whereas Hamas was designated by the Department of State as a foreign terrorist organization on October 8, 1997;Whereas Hamas is actively engaged in committing war crimes, including using civilians as human shields, which is banned under customary international humanitarian law;Whereas Hamas and its Palestinian terrorist allies in Gaza have fired hundreds of rockets into Israel at nonmilitary targets since the week of May 9, 2021;Whereas civilians, including women and children, have been killed as a direct result from the actions of Hamas;Whereas Hamas and its Palestinian terrorist allies in Gaza are funded by Iran;Whereas Representative Alexandria Ocasio-Cortez of New York, Representative Rashida Tlaib of Michigan, Representative Ilhan Omar of Minnesota, and Representative Ayanna Pressley of Massachusetts have each referred to Israel as an apartheid state;Whereas Representative Omar equated the United States and Israel with Hamas and the Taliban when stating We must have the same level of accountability and justice for all victims of crimes against humanity. We have seen unthinkable atrocities committed by the U.S., Hamas, Israel, Afghanistan, and the Taliban.; Whereas Representative Tlaib accused the Government of Israel of ethnic cleansing against Palestinians;Whereas Representative Tlaib claimed that Israel, our democratic ally, is promoting racism and dehumanization;Whereas Representative Omar argued that Israel’s military response to Hamas’s strikes was an act of terrorism rather than an act of self defense;Whereas Representative Omar accused the United States of backing crimes against humanity;Whereas Representative Ocasio-Cortez claimed the Israeli military is inhumane and responsible for inflicting violence;Whereas Representative Ocasio-Cortez accused the Government of Israel of committing human rights abuses;Whereas Representative Pressley equated any support of our democratic ally to supporting oppression, violence, and apartheid;Whereas Representative Pressley accused Israel of egregious human rights violations;Whereas each of the claims made by Representatives Ocasio-Cortez, Tlaib, Omar, and Pressley inaccurately depict the democracy of Israel as an oppressive, violent, abusive nation;Whereas these claims publicly support the actions of a recognized terrorist organization over the defense of one of our long-time allies; andWhereas these false claims, further perpetuated over social media, have resulted in increased violence and anti-Semitic hate crimes throughout the United States: Now, therefore, be itThat—(1)the House of Representatives condemns Representative Alexandria Ocasio-Cortez of New York, Representative Rashida Tlaib of Michigan, Representative Ilhan Omar of Minnesota, and Representative Ayanna Pressley of Massachusetts for defending foreign terrorist organizations and perpetuating a narrative that has incited anti-Semitic attacks across the United States;(2)Representative Ocasio-Cortez, Representative Tlaib, Representative Omar, and Representative Pressley each be censured;(3)Representative Ocasio-Cortez, Representative Tlaib, Representative Omar, and Representative Pressley each forthwith present themselves in the well of the House of Representatives for the pronouncement of censure; and(4)Representative Ocasio-Cortez, Representative Tlaib, Representative Omar, and Representative Pressley each be censured with the public reading of this resolution by the Speaker.